Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, “from cannabis flower” is ambiguous as to whether the phrase refers to “a single flower” or to “plural flowers”; also “using…microwave energy utilizing a solvent” is non-idiomatic as to whether the application of microwave energy and saturant are separate process steps or recited as optionally occurring concurrently.
	In claim 2, “the plant material” lacks antecedent basis and is inconsistent with “cannabis flower” in claim 1.
	In claim 3, “the ratio of saturant to plant material” lacks antecedent basis and “plant material” is inconsistent with “cannabis flower” in claim 1.
	In claim 4, it is unclear what is meant by “external chiller”, does this refer to the chiller being external to a device in which utilization of saturant and microwave energy.
	In claim 5, “the microwave” lacks antecedent basis and is inconsistent with claim 1 which lacks recitation of microwave energy being accompanied by a discrete microwave device.
	In claim 7, “the cannabinoid” (singular) is inconsistent with “cannabinoids” (plural) in claim 1, and thus also lacks antecedent basis.
	In claim 8, “the temperature” lacks antecedent basis and nexus to the process steps recited in claim 1, as it is unclear from claim 8 whether an actual step of causing a temperature rise is recited, and if so, whether such temperature rise is with respect to a decarboxylation step relative to a preceding step of applying microwave energy and/or saturant.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-28 of copending Application No. 17/078,263 in view of Zhang et al PGPUBS Document US 2009/0216007 (Zhang) taken in combination. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘263 commonly recite a method of extraction of extraction of cannabinoids and terpenes from cannabis flower plant material using microwave energy or excitation in conjunction with a terpene saturant. Instant claim 9 and independent claim 11 of ‘263 commonly recite the saturant being terpene.
The instant claims differ from the claims of ‘845 by requiring a specific microwave intensity or energy of 200-900 W/L. However, Zhang teaches that it is known to utilize ranges of microwave energy variously ranging between 200-1500 W/L during solvent extraction of concentrates from various plant material so as to optimize yields and extraction efficiency (see Zhang at [0007, 0011]). Thus, it would have been obvious to one of ordinary skill in the art of harvesting extracts from plant material while also employing microwave energy, to have modified or practiced the process claimed by ‘263 to encompass a specific microwave intensity or energy of 200-900 W/L, so as to optimize yields and extraction efficiency.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hospidor et al PGPUBS Document US 2020/0398180 (Hospidor, based on the filing date of provisional application 62/865,262 on 06/23/2019) in view of Zhang et al PGPUBS Document US 2009/0216007 (Zhang) and Tegen et al patent 10,413,845 (Tegen). Paragraph Number of the Specification of the applied PGPUBS Documents are identified by “[ ]” symbols.
Hospidor discloses a process for removal of terpenes and cannabinoids from cannabis-containing plant material, inherently including cannabis flowers) comprising application of microwave energy and also or while also utilizing application of a controlled amount of solvent in an extractor [0127, 0128, (or paragraphs 0126-0127 of the parent provisional application)]. 
The claims differ from Hospidor by requiring a specific microwave intensity or energy of 200-900 W/L. 
Hospidor is silent regarding amount of microwave energy being applied, the claims differing by requiring 200-900 W/L of microwave energy. However, Zhang teaches that it is known to utilize ranges of microwave energy variously ranging between 200-1500 W/L during solvent extraction of concentrates from various plant material so as to optimize yields and extraction efficiency (see Zhang at [0007, 0011]). 
Thus, it would have been obvious to one of ordinary skill in the art of harvesting extracts from plant material while also employing microwave energy, to have modified or practiced the process claimed by ‘263 to encompass a specific microwave intensity or energy of 200-900 W/L, so as to optimize yields and extraction efficiency.
The claims also differ from Hospidor by requiring that the solvent of the solvent extraction constitutes a “saturant”. However, Tegen teaches solvent extraction of terpenes and cannabinoids from cannabis plant material including flowers, by employing a solvent or solvent mixture in amounts to saturate the solvent with the terpenes and cannabinoids (see especially column 5, lines 55-60 and column 6, lines 54-63). 
Thus, it would have been further obvious to the skilled artisan to have applied the solvent in the extraction process of Hospidor in amounts resulting in such solvent being saturated with cannabinoids and terpenes, thus utilizing the solvent as a “saturant” as taught by Tegen, so as to further optimize yields of extract relative to amounts of solvent applied.
Hospidor further teaches:
ultrasonic excitation being used along with microwave energy simultaneously or sequentially for claim 5 [0128, lines 1-6 regarding an “energy budget”]; and 
the process optionally utilizing vacuum pumps, hence being conducted under vacuum for claim 6 [0127, last 4 lines]; and 
lacking disclosure of the cannabinoids being decarboxylated for claim 7.
Tegen further teaches details of the application of solvent or saturant for extraction of the terpene and cannabinoid extract of dependent claims, including: 
storing of plant material in a sub-zero freezer while being soaked for up to 12 hours (12 hours or less) prior to extraction for claim 2 (column 9, lines 25-38 and column 10, lines 1-7); 
the ratio of solvent or saturant to plant material being 0.02-1.0 g/L for claim 3 (Example 1, column 10, lines 49-66);
a temperature of below -30 degrees C being maintained through the process using an external freezer or refrigerator chiller for claim 4 (column 10, lines 1-5); and 
the solvent or saturant comprising terpene or a plurality of terpenes for claim 9 (column 8, lines 2-12).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hospidor et al PGPUBS Document US 2020/0398180 (Hospidor) in view of Zhang et al PGPUBS Document US 2009/0216007 (Zhang) and Tegen et al patent 10,413,845 (Tegen),as applied to claims 1-7 and 9 above, and further in view of Dibble et al PGPUBS Document US 2017/0008870 (Dibble). For claim 8, Hospidor further discloses heating and thus causing a temperature rise of the cannabinoids [0129-0131]. Claim 8 further differs by requiring that the temperature rises above 30 degrees C in order to or effective to decarboxylate the cannabinoids. However, Dibble teaches solvent extraction of cannabinoids in combination with optional decarboxylation so as to concentrate neutral forms of the cannabinoids [0047, 0048]. It would have been further obvious to have conducted the heating disclosed in Hospidor , as taught by Dibble, in a manner to effect so as to concentrate neutral forms of the cannabinoids decarboxylation.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/04/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778